Citation Nr: 0806299	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that granted service connection and assigned a 
30 percent disability rating for PTSD, effective from 
June 12, 2003.  A September 2004 rating decision by the RO in 
Boston granted an earlier effective date back to April 9, 
2002.    

This appeal was previously before the Board.  In April 2006, 
the veteran testified at a personal hearing over which the 
undersigned Veterans Law Judge presided at the RO, a 
transcript of which has been associated with the claims 
folder.  In April 2007, the Board remanded the veteran's 
appeal, which at that time also included a claim to reopen a 
claim for entitlement to service connection for a skin 
disorder.  In October 2007, the RO issued a supplemental 
statement of the case that denied an increased rating for 
PTSD and issued a statement of the case that denied service 
connection for the skin disorder.  The claims file does not 
contain a substantive appeal for the skin disorder claim, so 
the only issue before the Board at this time is the claim for 
an initial disability rating in excess of 30 percent for 
PTSD.  


FINDING OF FACT

Although the veteran's PTSD results in panic attacks and 
anxiety, it does not result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation; and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, and 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Here, since the 
veteran's symptoms fails to warrant a rating higher than 
30 percent at any time during the rating period, staged 
ratings are inappropriate on this record.  

PTSD is rated under the general rating formula for mental 
disorders found under 38 C.F.R. § 4.130 after Diagnostic 
Code 9440.  The RO assigned a 30 percent disability rating 
for the veteran's PTSD disability.  On appeal, the Board will 
consider the criteria for the three higher ratings (that is, 
50 percent, 70 percent, and 100 percent) to determine whether 
an increased rating is warranted.  
A 50 percent rating is assigned when a claimant's PTSD 
disability is manifest by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

The veteran's PTSD manifestations do not warrant a 50 percent 
rating.  There is no evidence at all of flattened affect, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking. His speech has been found to be at a 
somewhat slow rate with diminished prosody (at the 
August 2007 C&P exam) and mildly pressured (at the 
September 2004 C&P exam and the December 2002 C&P exam), but 
not circumstantial, circumlocutory, or stereotyped.  

The veteran does have panic attacks-usually at night.  He 
awakens from sleep with his heart racing, night sweats, and 
takes Clonazepam, which gives him relief.  The frequency of 
these attacks varies.  At the February 2007 mental health 
assessment by a new psychiatrist, he reported anxiety attacks 
about once every three weeks.  At the August 2007 C&P exam, 
no specific number was reported, only that because he is 
worried about money now that he had retired, the attacks have 
increased.  When the construction workers were not completing 
his garage addition to his home in a timely fashion, his 
anxiety increased and when the rooms were finished, his 
anxiety diminished.  At one therapy session, he described 
awakening with the terrifying belief that his tattoos were 
attacking him.  

The veteran's mood is usually anxious.  At all of his C&P 
examinations, he appeared anxious, especially when speaking 
of his experiences in the Republic of Vietnam.  He has been 
taking medication for anxiety symptoms for many years.  Being 
in crowds increases his anxiety, so he avoids crowds.  And he 
had an acute reaction to the August 2007 C&P examiner's 
suggestion that he attend group therapy sessions because he 
doesn't like groups.  Yet, he is comfortable with his 
neighbors, even hosting a large December 2006 neighborhood 
party.  He also is not comfortable flying or traveling.  Yet, 
he attended a niece's wedding in Florida and had a good time 
visiting with his family.  And he traveled to a nephew's 
funeral on another occasion.  So, it appears that while his 
anxiety increases with situations he finds stressful, when 
the event is important to him, he is nevertheless able to 
function despite his anxiety. 

There is no evidence in the record that the veteran's PTSD 
affects his work relationships.  There is conflicting 
evidence about the extent to which his social relationships 
have been impaired.  His therapist and psychiatrist stated 
that his PTSD symptoms have had serious impairments in his 
social interactions and functioning, but they provide no 
details about that impairment.  Many therapy sessions are 
devoted to discussions of his difficulty with his adult sons 
from his previous marriage.  At his hearing, he explained 
that they feel he abandoned him when his first marriage ended 
and that is kind of hard, but he has a good relationship with 
them.  Transcript, p. 8.  He describes his second wife of 20 
years as good-natured and helpful and that he is fortunate in 
his marriage.  Transcript, p. 6.  Although the veteran says 
that he doesn't socialize much, he has male friends over to 
his home weekly to watch sporting events on television and as 
mentioned above, he has hosted a large neighborhood party.  
He told the September 2004 C&P examiner that he gets along 
well with most people.  He testified that he prefers to 
socialize only with neighbors.  Transcript, p. 9.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  A 30 percent rating for PTSD is 
appropriate for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

Here, the veteran's anxiety level and panic attacks appear at 
a level somewhat higher than that described in a 30 percent 
rating.  But none of the other symptoms listed in the 
criteria for a 50 percent rating (flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking) are established at all on this record.  
The Board acknowledges that the symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.

There is little evidence of occupational impairment.  The 
August 2007 C&P examiner stated that the veteran's PTSD had 
some significant impact on his occupational functioning in 
that he had some reduced efficiency in his occupational 
functioning.  He apparently based this on a statement by the 
veteran that his PTSD and chronic anxiety symptoms resulted 
in his functioning at a somewhat reduced level of efficiency 
on his job.  The record contains no evidence that the 
veteran's reliability on the job was affected by his PTSD.  
The veteran worked as a railroad car inspector for 37 years, 
successfully adjusting to a new employer when his old 
employer was taken over.  He testified that he has missed no 
work at all due to his PTSD.  Transcript, p. 5.  He told the 
September 2004 C&P examiner that he had been able to function 
well at this workplace.  At most, the mental health reports 
indicated that because he is so tired from lack of sleep that 
as soon as he would arrive at work, he would take a short 
nap.  Although he told his counselors on more than one 
occasion that he was anxious about his job performance 
because his job was very stressful and he worried that he was 
tired while working, there is no objective evidence in the 
record that veteran's job performance, in fact, suffered from 
his PTSD.  To the contrary, the veteran's employer regularly 
permitted him to work 16 to 32 hours of overtime every week 
for several years.  Notwithstanding the veteran's anxiety and 
panic attacks, the manifestations of his PTSD more nearly 
approximate a 30 percent rating than a 50 percent rating.  

The Global Assessment Functioning (GAF) scores provide 
further support that the veteran's disability does not fit 
into the criteria for a 50 percent rating.  The GAF score 
serves as a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), p. 32).   A GAF score of 61 - 70 is 
defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful personal relationships.  A GAF score of 51 - 
60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid. A GAF score of 31 - 
40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child ...)."  Ibid.  Although he was 
assigned a score of 46 once and 47 twice (when he was anxious 
about his garage construction project and impending travel to 
Florida), most of his scores have ranged between 53 and 58, 
which here reflects his moderate symptoms of panic attacks.  

No do the veteran's manifestations of PTSD meet the criteria 
for higher ratings.  With very mild occupational impairment 
and at most, mild to moderate social impairment, no suicidal 
ideation, no obsessional rituals, no illogical, obscure or 
irrelevant speech, no spatial disorientation, no neglect of 
personal appearance or hygiene, panic attacks that do not 
affect his ability to function independently, and his ability 
to establish and maintain many effective relationships, a 
50 percent rating is not warranted.  38 C.F.R. § 4.130.  And 
given the veteran's long employment history and good 
relationships with his family and neighbors, he does not have 
total occupational and social impairment necessary for a 
100 percent rating.   38 C.F.R. § 4.130.   

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, while there is evidence of anxiety and panic 
attacks that are somewhat more severe than the 30 percent 
rating, the veteran manifests none of the other criteria of a 
50 percent rating, has almost no occupational impairment, and 
maintains many good social and family relationships.  Since 
the evidence against the claim is much greater than that in 
favor, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim). 
 
Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's claims folder (that contained his 
service medical records), by obtaining VA treatment records, 
by obtaining the private treatment records identified by the 
veteran, by conducting three C&P examinations, and by 
providing an opportunity for the veteran to present sworn 
testimony at a hearing before the undersigned Veterans Law 
Judge.    


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


